Citation Nr: 0511737	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-33 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of zero percent for 
hepatitis-C for the period February 28, 2002, through July 
31, 2002.



REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law



ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from April 1976 to May 
1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2002 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A hearing on appeal will be granted if an appellant expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2004).

In November 2003, the veteran, through his representative, 
requested to appear before a Veterans Law Judge at an 
electronic (videoconference) hearing.  In a statement 
received at the RO in April 2004, the veteran asked if a 
hearing date had been set.  In a May 2004 letter to the 
veteran, the RO stated that the hearing would be scheduled 
when the veteran's case was ready.  In June 2004, the RO 
furnished the veteran a supplemental statement of the case.  
In September 2004, a Decision Review Officer signed and filed 
VA Form 8, Certification of Appeal, and the veteran's claims 
file was transferred to the Board without the hearing 
requested by the veteran having been scheduled.  As the 
veteran has a right to the hearing before the Board which he 
has requested, this case will be remanded for that purpose.  

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and its implementing 
regulations, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003), are applicable to the veteran's appeal.  
The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  A review of the claims file reveals 
that the RO has not strictly complied with the notice 
requirements under the VCAA and thus further notification is 
required while the case is in remand status.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should send the veteran a 
letter which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The AMC 
should inform the veteran of the nature 
of evidence necessary to substantiate his 
claim for a compensable evaluation for 
hepatitis-C for the period February 28, 
2002, through July 31, 2002, what 
evidence, if any, VA will request on his 
behalf, and what evidence he is requested 
to provide.  The AMC should also request 
the veteran to submit any evidence in his 
possession that is potentially probative 
of his claim.  

2.  The AMC or the RO should schedule the 
veteran for a hearing by videoconference 
before a Veterans Law Judge.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


